DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasson (US 4,724,838) in view of Zinkel (US 7,163,532 B2).
Regarding claim 1, Hasson discloses: a surgical instrument 48 (Fig. 6; Abstract) comprising: a pair of members 12; and a proximal end portion 14 that connects the pair of members 12 to each other (Fig. 6), the pair of members each including a proximal portion (annotated Fig. 6 reproduced below), an arm portion 26, and a raised portion (annotated Fig. 6 reproduced below), the proximal portion being a portion at which the proximal end portion is disposed (Fig. 6), the arm portion having an end portion on a side that is opposite with respect to the proximal end portion (Fig. 6), the opposite end portion being openable and closable (Fig. 6 and Col. 3 lines 8-12), the raised portion having a one-end portion connected to the proximal portion and an other-end portion connected to the arm portion (Fig. 6), the raised portion being formed raised so as to be inclined with respect to the proximal portion (Fig. 6). Hassan doesn’t explicitly disclose: the raised portion having a raised angle of 10 degrees or less.  
	In the same field of endeavor, namely surgical devices, Zinkel (US 7,163,532 B2) discloses: the raised portion having a raised angle of 10 degrees or less (Col. 4 lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Hasson as taught by Zinkel to have the raised portion having a raised angle of 10 degrees or less since Zinkel states at column 4, lines 3-17 and lines 28-36 that such a modification would allow for the offset the surgeon’s hand successfully away from his line of sight down the instrument to the working tip and yet which can preserve the surgeons ability to rotate the handle and the working tip effectively.

    PNG
    media_image1.png
    765
    282
    media_image1.png
    Greyscale

Regarding claim 3, Hasson and Zinkel taught the surgical instrument according to claim 1. Hasson and Zinkel fail to directly disclose: wherein when viewed in a longitudinal direction of the proximal portion, a length of the raised portion with respect to a total length of the arm portion and the raised portion is two-fifths or more.
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hasson as modified by Zinkel to have a length of the raised portion with respect to a total length of the arm portion and the raised portion is two-fifths or more since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hasson as modified by Zinkel would not operate differently with the claimed length. Further, applicant places no criticality on the range claimed, because the specification doesn’t state any benefit that specific measure provides and discloses an embodiment where the value is less than two-fifths. (specification para. [0037]).
Regarding claim 5, Hasson and Zinkel disclose the surgical instrument according to claim 1. Hasson also discloses: wherein the surgical instrument is any of a scissors blade (Col. 1 lines 51-59), a needle holder (Co. 4 lines 22-24), forceps 48 (Col. 4 line 45-52), and a clamp.  
Regarding claim 7, Hasson discloses the surgical instrument according to claim 3. Hasson also discloses: wherein the surgical instrument is any of a scissors blade (Col. 1 lines 51-59), a needle holder (Co. 4 lines 22-24), forceps 48 (Col. 4 line 45-52), and a clamp.  
Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hasson.
Regarding claim 2, Hasson discloses: a surgical instrument 48 (Fig. 6; Abstract) comprising: a pair of members 12; and a proximal end portion 14 that connects the pair of members 12 to each other (Fig. 6), the pair of members 12 each including a proximal portion (reproduced in Fig. 6 above), an arm portion 26, and a raised portion (reproduced in Fig. 6 above), the proximal portion being a portion at which the proximal end portion 14 is disposed (Fig. 6); - 14-Attorney Docket No. 96573-00001 the arm portion 26 having an end portion on a side that is opposite with respect to the proximal end portion (Fig. 6), the opposite end portion being openable and closable (Fig. 6 and Col. 3 lines 8-12), the raised portion having a one-end portion connected to the proximal portion (Fig. 6) and an other-end portion connected to the arm portion (Fig. 6), the raised portion being formed raised so as to be inclined with respect to the proximal portion (Fig. 6). Hasson doesn’t explicitly disclose: a height between a lower end of the proximal portion and an upper end of the arm portion being 17 mm or less.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hasson to have a height between a lower end of the proximal portion and an upper end of the arm portion being 17 mm or less since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hasson would not operate differently with the claimed height. Further, applicant places no criticality on the range claimed, because the specification doesn’t state any benefit that specific height measure provides and discloses an embodiment where the height is greater than 17mm (specification para. [0040]).
Regarding claim 4, Hasson discloses the surgical instrument according to claim 2. Hasson fails to directly disclose: wherein when viewed in a longitudinal direction of the proximal portion, a length of the raised portion with respect to a total length of the arm portion and the raised portion is two-fifths or more.  
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hasson to have a length of the raised portion with respect to a total length of the arm portion and the raised portion is two-fifths or more since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hasson would not operate differently with the claimed length. Further, applicant places no criticality on the range claimed, because the specification doesn’t state any benefit that specific measure provides and discloses an embodiment where the value is less than two-fifths. (specification para. [0037]).
Regarding claim 6, Hasson discloses the surgical instrument according to claim 2. Hasson also discloses: wherein the surgical instrument is any of a scissors blade (Col. 1 lines 51-59), a needle holder (Co. 4 lines 22-24), forceps 48 (Col. 4 line 45-52), and a clamp.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Rachael Geiger/
Examiner
Art Unit 3771

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771